Judgment unanimously modified as a matter of discretion in the interest of justice by providing that defendant may remain in New Jersey until the expiration of his probation while staying under the direct supervision of the Genesee County Probation Department through weekly telephonic reporting and as modified the judgment is affirmed. (Appeal from Judgment of Genesee County Court, Morton, J.—Violation of Probation.) Present— *953Denman, P. J., Fallon, Wesley, Balio and Davis, JJ. [As amended by unpublished order entered Feb. 7, 1997.]